Citation Nr: 9909892	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which confirmed and continued a 20 percent 
disability evaluation for the service connected low back 
disability.

In the representative's written argument, submitted in 
January 1997, he indicated that the veteran was raising the 
issue of entitlement to a total compensation rating based on 
individual unemployability.  Since this matter has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of an injury to the 
lumbosacral spine with congenital deformity of L4-5 is 
primarily manifested by degenerative disc and joint disease, 
chronic low back pain with pain on motion testing, severe 
limitation of motion of the lumbar spine, muscle spasms, 
paraspinal muscle tenderness, positive parenthesis and 
numbness of the lower extremity; his low back disability is 
productive of persistent symptoms compatible with pronounced 
intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of an 
injury to the lumbosacral spine with congenital deformity at 
L4-5 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5292, 5293 and 5295 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for residuals 
of an injury to the lumbosacral spine with congenital 
deformity at L4-5, is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant evidence has been obtained 
with respect to the claim and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The service-connected residuals of an 
injury to the lumbosacral spine with congenital deformity at 
L4-5 has been evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum schedular evaluation of 40 percent will be assigned 
where there is evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 
percent evaluation encompasses situations where there is 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation, the maximum scheduler evaluation, is 
warranted where there is evidence of severe limitation of 
motion of the lumbar spine. 

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 
20 percent disability evaluation is assigned where there is 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation is 
warranted where there is evidence of severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief.  A 60 percent evaluation, the maximum schedular 
evaluation, will be assigned where there is evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.

Where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997).

II.  Factual Background

A private medical report, dated in July 1992, submitted by 
Edgar E. Kornhauser, M.D., reflects that he first treated the 
veteran for lumbosacral dysfunction in December 1989 and 
subsequently in January 1990 and September 1991, 
respectively.

VA outpatient reports, dating from October 1991 to March 
1994, reflect that the veteran took the medication, Flexeril, 
for his back pain.  There was no evidence of any radicular 
pain.  When seen on March 10, 1994, the veteran had full 
range of motion of the lumbar spine with no evidence of any 
muscle spasm or spinal tenderness.  His deep tendon reflexes 
and a straight leg raising test were normal.  The veteran was 
also prescribed Motrin.

An April 1994 medical report submitted by Edgar E. 
Kornhauser, M.D., indicated that he had last treated the 
veteran in January 1993 and that he had retired in August 
1993.

VA outpatient reports, dating from August 1992 to August 
1996, were received by the RO in September 1996.  These 
reports reflect that the veteran was seen on numerous 
occasions for complaints of chronic low back pain and muscle 
spasms for which he took the medication, Flexeril.  On 
examination in July 1996, the veteran's deep tendon reflexes 
were within normal limits, he had decreased range of motion 
of the lumbar spine, a guarded gait, 5/5 strength and slight 
decrease to pinprick in the legs.  An X-ray of the spine 
revealed decreased disc space L4-5 with fusion and 
degenerative joint and disc disease.  The assessment of the 
examiner in July 1996 was back pain.  These reports also 
reflect diagnosis of chronic low back pain and degenerative 
joint disease. 

A March 1997 VA Spine examination report reflects that the 
veteran had had progressive problems with his lumbar spine 
and it was thought that he had degenerative disc disease.  
The veteran complained of soreness, pain and tenderness in 
the back.  When the low back would flare up, he related that  
he would get pain and tenderness in the legs, more on the 
right side, and occasional paresthesias to the right leg.  
The veteran related that prolonged heavy use, repetitive 
bending, standing, sitting and lifting aggravated his low 
back.  During the examination, the veteran ambulated without 
the assistance of a cane or brace.  It was also noted that he 
had not had any surgery on his lumbar spine.  Upon 
examination of the lumbar spine, there was no evidence of any 
increased kyphosis or scoliosis.  The veteran had lumbosacral 
tenderness and soreness and pain on motion.  He had flexion 
to 60 degrees with extension/neutral bending and rotation to 
20 degrees.  The veteran was able to raise up onto his toes 
and heels, and there was no evidence of any neurological 
involvement.  A straight leg raising test was negative and an 
X-ray of the lumbar spine revealed no significant 
abnormality.  The veteran was diagnosed as having lumbosacral 
strain with degenerative disc disease.

A March 1998 VA spine examination report reflects that the 
veteran's medical records were made available to the examiner 
through the computerized data system and that pertinent 
findings were reported in detail.  The examiner noted that 
the veteran was on medication for his chronic low back pain 
and muscle spasms, and that the veteran had indicated that 
his condition had deteriorated over the years.  On 
examination in March 1998, the veteran stood and walked with 
a stooped posture with an exaggerated lumbar lordosis and a 
slight forward flexion of the trunk.  The veteran was able to 
flex, extend, tilt and twist, all to 10 degrees, and all 
movements were limited by pain and stiffness.  In the lower 
extremities, extreme flexion of the hips produced discomfort, 
when the legs were straightened or when the knees were bent ( 
i.e. when the veteran flexed to more than 90 degrees.)  The 
veteran was also tender over the sacroiliac joints, 
bilaterally.  The examiner noted that a July 1996 X-ray of 
the lumbar spine revealed degenerative joint disease of the 
sacroiliac joints and hip joints, bilaterally.  The veteran 
had normal range of motion of the knees, ankle and toes.  A 
sitting straight leg raising test was negative and a supine 
straight leg raising beyond 90 degrees was associated with 
stiffness both in the low back and in the hip joints.  
Cranial nerve testing was unremarkable.

On motor examination in March 1998, the veteran had normal 
strength in the upper extremities.  In the lower extremities, 
he had pain on limited hip flexion when he attempted to flex 
beyond 90 degrees, which was associated with discomfort both 
in the hips and low back, bilaterally.  Otherwise, the 
veteran had normal strength in the lower extremities.  The 
veteran had normal to light touch, vibration and position 
sense in all extremities.  It was noted that that the veteran 
walked with a slightly exaggerated lumbar lordosis with 
forward flexion of the trunk by approximately five to ten 
degrees.  He had a normal stance and a negative Romberg's 
sign.  The veteran's knee and ankle jerks were 2+, 
bilaterally, and his toes were downing.  At the end of the 
examination, the examiner indicated that the important 
findings with respect to the examination were that the 
veteran had limited range of motion of the back in that 
forward flexion, tilting and twisting of the spine and 
extension were all to 10 degrees (extension was 5 to 10 
degrees), with pain on all ranges of motion.  In addition, 
pain was found to have limited hip flexion beyond 90 degrees, 
bilaterally.  The examiner found that when the veteran had an 
exacerbation of pain, which involved the low back and 
anterior thighs, he had to limit his walking.  It was also 
noted that while the veteran's gait was not impaired, it was 
associated with an abnormal posture of an exaggerated lumbar 
lordosis with forward tilt of the trunk.  With regards to 
whether or not there was any neurological abnormality, it was 
reported that while the veteran did not indicate any 
neurological abnormality during the March 1997 VA 
examination, he had complained of numbness in his legs.  

It was the opinion of the VA examiner in March 1998 that the 
cause of the veteran's muscle spasms and low back pain was 
that he had degenerative osteoarthritis which involved the 
sacral spine with ischial involvement of the sacroiliac 
joints and hip joints, bilaterally.  When X-rays of the 
lumbar spine, performed in 1992, were compared to those taken 
in 1996, the examiner indicated that there was a progression 
of degenerative arthritis and a transitional L5 vertebra 
which appeared to be partially sacralized.  With regards to 
postural abnormalities, the examiner indicated that the 
veteran had an exaggerated lumbar lordosis and forward 
flexion of the trunk when he walked.  In was the opinion of 
the March 1998 VA examiner that the veteran was restricted in 
walking, standing, sitting and lifting and that 
pushing/pulling and bending were limited to occasional tasks 
as a result of the veteran's low back pain and stiffness.  
The veteran was found not to be able to squat, crawl or climb 
as a result of his low back discomfort and limitation of hip 
flexion beyond 90 degrees.  The examiner felt that the 
veteran's low back disorder was gradually increasing in 
severity as indicated by his history and December 1996 X-ray 
reports, which indicated an osteophyte formation throughout 
the spine, as compared to 1992 X-rays, which showed only 
minimal degenerative joint disease.

In an addendum to the March 1998 VA examination, the 
examiner's overall impression was that in comparing 
examinations of the lumbar spine, performed in 1992, with 
those performed in 1998, there was a decreased sensation and 
reduction in reflexes involving the right leg in 1992, which 
were not present in 1998.  However, the most striking 
difference between the two examinations was that there was an 
appreciable decrease in movement of the lumbosacral spine 
with greatly reduced forward flexion, backward extension and 
bilateral flexion. 

VA progress notes, dating from June 1996 to October 1998, 
reflect that the veteran  was seen on several occasions for 
complaints of low back and leg pain.  These reports 
pertinently reveal that the veteran had chronic back and 
radicular pains, paresthesias of the legs, decreased slight 
touch on the anterior thigh and back posterior calf, 
degenerative disc disease, a fair range of motion with 
internal/external rotation of the hips, stiffness and spasms 
of the lumbar spine for which he took the medication, 
Flexeril.  In December 1996, it was noted that the veteran 
had fallen on his tailbone, and as a result, he had bilateral 
numbness of the legs, which was essentially constant, but 
would wax and wane.  
III.  Analysis

Given the nature of the veteran's low back disorder, 
consideration has been given to a higher rating under 38 
C.F.R. § 4.71a, Code 5293, which pertains to intervertebral 
disc syndrome.  The Board finds that a higher evaluation for 
the service-connected residuals of an injury to the lumbar 
spine with a congenital deformity at L4-5 is warranted, as 
the evidence demonstrates that the veteran's disability has 
been found to have been increasing in severity upon 
comparison of X-rays, performed in 1992 and 1996, which 
revealed greatly reduced range of motion (on recent VA 
examination, the veteran's range of motion in all directions 
was only to 10 degrees).  In addition, recent VA medical 
records reveal a long-standing history of chronic back and 
leg pain, positive paresthesias and muscle spasms requiring 
medication for relief.  While there was no objective evidence 
of any absent ankle jerk on recent VA examination, the 
veteran has been found to have had chronic low back pain, 
with severe limitation of motion and pain on motion testing.  
In summary, the Board finds that the veteran's low back 
disorder is primarily manifested by severe limitation of 
motion of the lumbar spine, pain and stiffness on range of 
motion, progressively worsening degenerative joint disease, 
muscle spasms, chronic low back pain, paraspinal muscle 
tenderness, which is productive of persistent symptoms 
compatible with pronounced intervertebral disc syndrome.

In addition, the Board notes the veteran has had a twenty 
year history of increased low back disability and pain.  The 
veteran contends that his low back pain is daily and chronic.  
The evidence of record includes a diagnosis of chronic low 
back pain. The Board finds this symptomatology analogous to 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain, absent ankle jerk, and neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief so as to warrant the maximum 
schedular 60 percent evaluation under Diagnostic Code 5293. 
38 C.F.R. § 4.71a.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In accordance with the holding of the 
Court in DeLuca v. Brown, 6 Vet. App. 321, 324 (1995), the 
Board has specifically considered that pain on motion and 
excess fatigability may result in additional functional 
limitation, to include additional limitation of motion.  In 
this regard, the VA examiner in March 1998 indicated that the 
veteran was not able to squat, crawl or climb, and that 
bending, along with pushing and pulling, were limited to an 
occasional basis as a result of pain in the low back.  See 38 
C.F.R. § 4.40, 4.45.  A 60 percent schedular evaluation is 
the maximum schedular evaluation for the veteran's low back 
disability under  Diagnostic Code 5293.  An increased 
evaluation under other potentially applicable diagnostic 
codes is not warranted, as an evaluation of 40 percent is the 
maximum rating provided by 38 C.F.R. § 4.71a, Code 5292 for 
limitation of motion of the lumbar spine, and is assigned 
when severe in degree; and 40 percent is also the maximum 
rating provided by 38 C.F.R. § 4.71a, Code 5295 for 
lumbosacral strain, and is assigned when severe in degree.  
In addition, there is no other evidence of any complete bony 
fixation of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998). 

The Board would point out that in Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to award an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance. In the instant case, however, there has been no 
showing that the disability under consideration has 
necessitated frequent periods of hospitalization.  The 
veteran has alleged that he is unable to work (which raises 
an issue of a total compensation rating based on individuals 
unemployability-see introduction to this decision), and given 
the degree of disability shown, there is clearly an impact on 
his employability, but he has not presented supportive 
evidence that his low back disability markedly interferes 
with employment or otherwise renders impracticable the 
application of the regular schedular standards. 

The Board is unable to find that this case involves unusual 
or exceptional factors which are not contemplated by the 
regular schedular standards.  The Board notes that a 
compensable disability rating itself is recognition that 
industrial capabilities are impaired. In the absence of 
unusual or exceptional factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 60 percent evaluation for residuals of an injury to the 
lumbar spine with a congenital defect at L4-5 is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

